COOK, Judge
(dissenting):
It has long been settled that objection to impermissible comment by counsel in the course of argument must be made at the time of the comment. Fogarty v. United States, 263 F.2d 201 (5th Cir. 1959), cert. denied, 360 U.S. 919, 79 S.Ct. 1437, 3 L.Ed.2d 1534 (1959). Here, objection was not made until after the judge had instructed the court members in regard to the sentence. I agree with the judge that the objection came too late. See United States v. Ward, 481 F.2d 185 (5th Cir. 1973), where the court held that it is “ ‘not sufficient to move for a mistrial after all the arguments are in.’ ” Id. at 187. No valid excuse was offered for the untimely objection. As to the alleged severity of the sentence, for a forcible gang rape in the presence of the victim’s husband, for which Article 120 authorizes the penalty of death, the sentence adjudged does not impress me as being so inordinately severe as to indicate that a miscarriage of justice will result if I do not take cognizance of the prosecutor’s comments. I would, therefore, affirm the decision of the United States Army Court of Military Review.